Citation Nr: 1026056	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-36 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the hands and feet.

2.  Entitlement to service connection for a groin rash.

3.  Entitlement to service connection for a dental disability, 
for compensation or VA outpatient dental treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1954 to August 1958.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 rating 
decision by the Portland, Oregon Department of Veterans Affairs 
(VA) Regional Office (RO).  In December 2008, a videoconference 
hearing was held before the undersigned.  A transcript of that 
hearing is associated with the claims file.  In February 2009, 
these issues were remanded for further development.

The issues of entitlement to service connection for 
residuals of cold injury to the hands and feet and for a 
dental disability (for compensation or VA outpatient 
dental treatment purposes) are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part 
is required.


FINDING OF FACT

The Veteran is not shown to have any current disability that is 
manifested as a groin rash. 


CONCLUSION OF LAW

Service connection for a groin rash is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

Letters in June 2003, and July 2009 informed the Veteran of the 
evidence and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence in 
support of his claim, the assistance that VA would provide to 
obtain evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to obtain 
such evidence on his behalf.  The letters advised the Veteran 
that he should submit any medical evidence pertinent to his 
claim.  A March 2006 letter provided notice regarding disability 
ratings and effective dates of award.  (See Dingess v. Nicholson, 
19 Vet. App. 473 (2006)).  The Veteran did not receive complete 
VCAA-compliant notice prior to the initial adjudication in this 
matter, however, his claim was readjudicated after full notice 
was issued, and after he had opportunity to respond and 
additional development was completed (curing any notice timing 
defect).  See May 2010 supplemental statement of the case (SSOC).

The Veteran's service treatment records (STRs) are unavailable 
(which will be discussed in greater detail below).  He testified 
during the videoconference hearing that he was not seen in 
service for a groin rash.  He indicated that he was treated for a 
groin rash at the Indianapolis VA Medical Center in 1959 (which 
would have been fairly proximate to service).  Pursuant to the 
Board's February 2009 remand, the RO sought such records and 
received all available records (dated beginning in June 1963 
until January 1985).  

The Board has also considered whether a VA examination or medical 
opinion is necessary.  Under 38 C.F.R. § 3.159(c)(4), an 
examination or opinion is necessary if the evidence of record is 
not sufficient evidence to decide the issue but: (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease.   Here, there is no evidence of a groin rash in 
service, or that the Veteran currently has a groin rash.  
Furthermore, when the RO arranged for a VA examination (in 
September 2003) (for cold injury), the Veteran declined genital 
examination (which presumably would have established any then-
existing groin disability).  Consequently, a VA examination as to 
this matter is not necessary.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.  

To establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury 
(disability).  Hickson v. West, 13 Vet. App. 247, 248 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The non-availability of the Veteran's STRs is not a critical 
factor in this matter.  He has testified that he was not seen for 
a groin rash in service, but was treated for such shortly after 
service.  (In this regard the Board notes that earlier, in his 
March 2003 claim, the Veteran stated that he was treated for a 
groin rash in service.  The Board finds more probative in this 
matter his testimony under oath.  See hearing transcript, p. 7)  
The VA treatment records received from the facility he has 
identified do not show complaints of, or treatment for, a groin 
rash.  VA treatment records received, dating from 1963 to 2003, 
do not show complaints of, or treatment for, a groin rash.

The threshold question that must be addressed here (as with any 
claim seeking service connection) is whether the Veteran actually 
has the disability for which service connection is sought.  In 
the absence of proof of a present disability, there is no valid 
claim [of service connection].  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

There is no competent evidence that the Veteran now has (or at 
any time during the pendency of this appeal, i.e., since he filed 
his claim, has had) a groin rash, the disability for which 
service connection is sought.  

The Veteran has not submitted (or identified for VA to secure) 
any medical evidence showing complaints or a clinical finding of 
a groin rash.  The treatment records he has identified are silent 
for such disability.  Notably, the Veteran was scheduled for a 
systemic physical examination (to evaluate cold injury 
residuals), and declined genital examination (which might have 
revealed any existing groin rash) at the time.

In the absence of any competent (medical) evidence that the 
Veteran now has (or at any time during the appeal period had) a 
groin rash, he has not satisfied the initial threshold 
requirement for establishing service connection (or presented a 
valid claim of service connection) for such disability.  See 
Brammer, 3 Vet. App. at 225 (1992).  Accordingly this claim must 
be denied.


ORDER

Service connection for a groin rash is denied. 


REMAND

As was noted above, the Veteran's STRs are unavailable.  Hence, 
VA has a heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Such duty includes 
searching for alternate source STRs and a heightened obligation 
to explain its findings and conclusions, and to carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 
19 Vet. App. 215 (2005). 

Cold injury residuals:

In March 2003, the Veteran submitted a claim seeking service 
connection for cold injury residuals to his hands and feet.  He 
indicated that while serving in Korea he sustained frostbite, and 
was treated in the hospital.

On September 2003 VA examination, the Veteran reported that he 
suffered cold injuries to his feet and hands while serving in 
Inchon, Korea in 1955.  He reported that he was treated at the 
hospital initially with ice packs and very gradual warming of the 
toes.  He stated that during the recovery phase of his cold 
injury, he was treated with toe protection consisting mainly of 
warmth, bandages, and ointment.  He reported no other treatment 
since service.  He reported that he currently experiences 
numbness and pain in all fingers on exposure to minimal cold.  He 
also reported numbness in his toes and heels and sensation of 
walking on iron.  He indicated that he is very sensitive to the 
cold.  Physical examination revealed: poikiloderma along the web 
and dorsum of the fourth and fifth toes bilaterally (which the 
examiner noted that such consisted of loss of some of the 
pigmentation in a patchy fashion); the toenails of the fourth and 
fifth toes are thinning and flaking; the skin of his fingers and 
distal feet were cool, but not cold; there was no pitting edema; 
there was no dermal or subjacent muscle atrophy; ulceration was 
not present.  X-rays of the hands of the hands and feet were 
normal (i.e. no soft tissue calcifications; no periosteal 
reaction; no evidence of bone resorption; no bony or significant 
deep injury from the cold exposure).  Cold injury residuals of 
toes and fingers without tissue loss were diagnosed.  The 
examiner noted that neuropathy in his feet is present and should 
be apportioned 50 percent to diabetes mellitus and 50 percent to 
cold injury.

On an August 2006 release for medical records (Form 21-4142), the 
Veteran stated that he was in the 8th Army Hospital for four 
months for frostbite to his toes and hands.  He stated that his 
feet were kept in ice bags for three months for thawing out.  He 
stated that since service, he has experienced peeling of dead 
skin from his feet every spring.

At the December 2008 videoconference hearing, the Veteran 
testified that he was hospitalized for approximately two months 
while "they defrosted my hands and feet".  He stated that he 
was in the hospital in January and February 1955.

As noted, the Veteran was examined by VA in September 2003, when 
cold injury residuals to the toes and fingers was diagnosed.  
This opinion is non-specific; it does not identify what 
pathology/impairment is a residual of cold injury (while 
attributing neuropathy in part to cold injury, in part to 
nonservice-connected diabetes).  Furthermore, the examiner did 
not provide any explanation of rationale for his conclusion.  
While the Veteran is competent to establish by his own account 
that he sustained cold injury to his hands and feet in service, 
there is no medical opinion of record that addresses the medical 
plausibility of his accounts.  Consequently, another examination 
is needed.

Dental trauma:

As was noted in the February 2009 Board Remand, the Veteran 
asserts/has testified that he fell on the General H. D. Freeman 
in April 1956, sustaining tooth injuries, and that ship's logs 
would document the injury and treatment.  There is no indication 
that the RO has attempted to secure any such records (i.e. ship's 
logs).  In July 2009, the RO submitted a general record request 
(to include cold injury residuals and dental trauma).  An August 
2009 response from National Personnel Record Center advised that 
the Veteran's complete organization (to include the company he 
was assigned to) was needed.  It is unclear (and there is no 
explanation in the claims file) why the Veteran's company would 
be needed to search for the ship's logs.  Here the Veteran has 
identified the ship on which he was a passenger (General H. D. 
Freeman) and the month he sustained dental trauma (April 1956).  
A certification for the record is necessary if a search of the 
General H. D. Freeman ship's logs cannot be completed based on 
such information (and without further unit-identifying 
information, including company/battery).

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for exhaustive 
development (to include search of ship's 
log, deck log, sick bay records) to 
corroborate that the Veteran sustained 
dental trauma in a fall aboard the General 
H.D. Freeman in April 1956.  The Veteran 
should be advised of the result of this 
search.  If the search cannot be completed 
without further information from the 
Veteran, and he is unable to provide such 
information, it should be so certified for 
the record.  The RO should undertake any 
further development suggested by any 
pertinent information uncovered by the 
search.  

2.	The RO should arrange for the Veteran to 
be examined/evaluated by an appropriate 
physician to determine the nature and 
likely etiology of his current hand and 
feet disabilities.  The Veteran's claims 
file (to include all of the Veteran's 
accounts of his cold injuries in service 
and any intervening etiology) should be 
reviewed by the examiner in conjunction 
with the examination.  Based on 
examination of the Veteran and a review of 
his claims file, the examiner should 
provide an opinion that responds to the 
following:

(a) Please identify, by medical diagnosis, 
each and every upper and lower extremity 
disability entity found present (to 
include any circulatory changes, 
dermatological disability, neurological 
impairment, etc.).   

(b) As to each and every disability entity 
of the upper and lower extremities 
diagnoses, please indicate whether such is 
at least as likely as not (50% or better 
probability), a residual of cold injury in 
service.  The examiner should explain the 
rationale for all opinions.  The 
discussion of rationale should cite to the 
factual evidence that supports the 
conclusions; should encompass discussion 
of any other etiological factors for the 
diagnosed entities suggested by the 
record;  and should include comment on the 
medical plausibility of the Veteran's 
accounts.  

3.	RO should then readjudicate these claims.  
If either remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


